Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Action
Below, find an action on the merits supplemental to the previous Office action, mailed March 18, 2021, for U.S. application 16/552,598. The previous Office action inadvertently referenced Du Preez in the body of the rejection of claims 1, 3, 8, 9, 10 and 17 over Lee 2004/0093825. The rejection of claims 14 and 15 under 35 U.S.C. 112(a) has been withdrawn. Further, a rejection of claim 17 has been included with the rejection involving Du Preez 2004/0179892 in view of Glatz 3,512,805 while claims 2, 4 and 14 have been rejected over prior art.
The present Office action supersedes the Office action of March 187, 2021. The shortened statutory period for response is set to expire THREE MONTHS from the mailing date of this Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 8, 9, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee 2004/0093825.   As for claims 1, 8 and 17, Lee discloses, Figs. 1, 2 and 3B for example, a concrete form board sleeve connector consisting of:
	a sleeve, (shown by 100 in the Figs.), having a bottom section comprising a U-shaped member having a bottom planar portion and a pair of bottom sidewalls extending from opposing lateral sides of the bottom planar portion,
	a top section comprising a U-shaped member having a top planar portion and a pair of top sidewalls extending from opposing lateral sides of the top planar portion, wherein the bottom section and the top section are connected together by the sidewalls;
	wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface;
the sleeve further comprises an opening at each of opposing ends, wherein the opening is configured to accept a board end in each of the openings, (i.e., therethrough).
A middle section 30, (particularly, the middle spanning section of 30 that lies in the “middle” of the sleeve), is attached to the bottom section, (the bottom planar portion), and is configured to prevent boards from going all the way through the sleeve.
As for claims 3, and 9, Lee is formed of metal.
As for claim 10, Lee is attached as by spot welds, (paragraphs [0027] and [0031]).

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference GB 2,174,430 to Perrin.   As for claim 1, Perrin discloses, Fig. 4d, for example, a concrete form board sleeve connector comprising:
	a sleeve having a bottom section comprising a U-shaped member having a bottom planar portion and a pair of bottom sidewalls extending from opposing lateral sides of the bottom planar portion;
	a top section comprising a U-shaped member having a top planar portion and a pair of top sidewalls extending from opposing lateral sides of the top planar portion;
	wherein the bottom section and the top section are connected together along the pairs of top and bottom sidewalls;
	wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface:
the sleeve further comprises an opening at east of opposing ends, wherein the opening is configured to accept a board end in each of the openings.  
As to claim 3, the top section and bottom section are made from metal.
As to claim 4, the top and bottom sections are connected via spot welds 50.
As to claim 5, there is a window, (e.g., 24), located in the bottom section.
As to claim 6, a window, (e.g., 24), is located in the top section across a middle portion of the top section, (24 is located along a mid-axis).

Claim(s) 1, 2, 3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernon et al.   As for claim 1, Vernon et al. discloses, Fig. 4B, for example, a concrete form board sleeve connector comprising:
a sleeve having a bottom section comprising a U-shaped member having a bottom planar portion 106 and a pair of bottom sidewalls 302, 308 extending from opposing lateral sides of the bottom planar portion;
	a top section comprising a U-shaped member having a top planar portion 104 and a pair of top sidewalls 202, 204 extending from opposing lateral sides of the top planar portion;
	wherein the bottom section and the top section are connected together along the pairs of top and bottom sidewalls;
	wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface:
the sleeve further comprises an opening at east of opposing ends, wherein the opening is configured to accept a board end in each of the openings.
As to claim 2, a width of the top planar portion 104 is greater than a width of the bottom planar portion 106, such that pair of bottom sidewalls 302, 308 rest between the pair of top sidewalls 202, 204 when the top section and the bottom section are connected.  
As to claim 3, the top section and bottom section are made from metal.
As to claim 14, the pairs of top and bottom sidewalls are securable via fasteners 402 inserted through apertures disposed through the pairs of top and bottom sidewalls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 6, 8, 9, 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Preez 2004/0179892 in view of Glatz 3,512,805.
As to claims 1 and 8, Du Preez discloses, Fig. 1 for example, a concrete form board sleeve connector, comprising:
	a metal sleeve 10 having a bottom section, a top section, and a pair of sidewalls;	wherein the bottom section and the top section are connected together by the sidewalls;
	wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface, (Du Preez shows each of the sidewalls and the bottom walls as having planar portions thus, Du Preez has sidewalls that are planar);
the sleeve further comprises an opening at each of opposing ends, wherein the opening is configured to accept a board end in each of the openings.
Du Preez does explicitly set forth the sleeve as having a bottom section comprising a U-shaped member having a bottom portion and a pair of bottom sidewalls extending from opposing lateral sides of the bottom portion along with a top section comprising U-shaped member having a top planar portion and a pair of top sidewalls extending from opposing lateral sides of the top planar portion. 
However, Du Preez does suggest forming the connector of two pieces, (paragraph [0028]). Meanwhile, Glatz teaches formation of a conduit as by connecting two L-shaped members at respective corners or as by connecting two U-shaped members along respective sides thereof.

As for claims 3, 5, 9, 11 and 13, Du Preez is formed of metal with the bottom section having window as at 42 formed by the middle section 34 being cut from the bottom section and bent inwardly, (i.e., the resulting connector of Du Preez would have bottom U-shaped member having bottom portion 40).
As for claim 6, Du Preez is formed with the top section having window as at 42, (i.e., the resulting connector of Du Preez would have top U-shaped member having top portion 40).
As for claim 16, a length of the middle section 34 can be seen as less than a width of the bottom planar portion 40.
As for claim 17, the resulting concrete form board sleeve connector of Du Preez in view of Glatz would result in a sleeve connector possessing:
a sleeve having a bottom section comprising a U-shaped member having a bottom planar portion, (that portion that has middle section 34), and a pair of bottom sidewalls extending from opposing lateral sides of the bottom planar portion;
a top section comprising a U-shaped member having a top planar portion, (Du Preez shows each of the sidewalls and the bottom walls as having planar portions thus, Du Preez has sidewalls that are planar), and a pair of top sidewalls extending from opposing lateral sides of the top planar portion;

wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface, (Du Preez shows each of the sidewalls and the bottom walls as having planar portions thus, Du Preez has sidewalls that are planar);
wherein the sleeve includes an opening at each opposing end, wherein the opening is configured to accept a board end therethrough;
a middle section 34 attached to the bottom planar portion and is configured to prevent boards from going all the way through the sleeve.   

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Preez 2004/0179892 in view of Glatz 3,512,805 as applied to claims 1, 3, 5, 6, 8, 9, 11, 13 and 16 above, and further in view of either of Marsh, Jr. 4,537,534 and Bruns 2,983,104.   Each of Marsh, Jr. and Bruns teach providing a bevel at an opening of a connector sleeve so as to allow for ease of insertion of the connected members. Therefore, to have provided an edge of either opening of the modified Du Preez sleeve with a bevel so as to allow for ease of insertion of the connected members, would have been obvious to one having ordinary skill in the art as taught by either of Marsh, Jr. and Bruns.



Allowable Subject Matter
Claims 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. As for Applicant’s argument against the application of Du Preez, , Du Preez shows each of the sidewalls and the bottom walls as having planar portions thus, Du Preez has sidewalls that are planar notwithstanding the illustrated ribs 20 and 22.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                


MS
April 06, 2021